DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s election filed on 02/21/2021. Claims 1-20 are pending in the office action.
Claims 1, 2, 4-8, and 18-20 are elected.
Claims 3 and 9-17 are withdrawn from consideration.
Response to Arguments
Applicant elected claims 1, 2, 4-8, and 18-20 for consideration with traverse. However, Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive because species A3 are claimed with different material (i.e., flowable epoxy vs. polyimide) that required different process conditions, such as temperature different (see claims 12-13, 15, and 16).
Hence, the restriction is sustained and FINAL.
However, Examiner adds claim 3 into the Applicant’s election. Thus, claims 1-8 and 18-20 are considered in the instant office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (U.S. Pub. 20180374696).
With respect to claims 1, 3, and 18:  Chen teaches a method of forming one or more distribution layer, comprising: depositing a polyimide layer on a substrate layer (‘696, fig. 2B, polyimide layer 221 on a substrate layer (not shown), however, may be consider 203 and 205 as a substrate layer, par. 26) (depositing a polyimide layer on a substrate layer (claim 3): using a spin coating process or a spray coating process (‘696, par. 26,  36); (claim 18) using a drop coat process (‘696, par. 36)); 
micro-imprinting the polyimide layer with a stamp  (‘696, fig. 2B, MIL stamp 228, par. 25, micro-imprinting par. 26-27 imprinting) baking the polyimide layer and the stamp (‘696, par. 26-27, soft-bake and thermal imprinting); 
exposing the polyimide layer and the stamp to UV light (‘696, par. 28, photosensitive polyimide is exposed to UV radiation through the stamp 228); 
removing the stamp from the polyimide layer to form  in the polyimide layer to form/leave the plurality of vias in the polyimide layer (‘696, fig. 2C, the MIL stamp 288 is subsequent cooled and removed from the polymer layer 221 leaving a trench on via 
performing an oven curing process on the polyimide layer (after formation of the opening 225, the reconstituted substrate is thermal curing in a nitro environment at between 250 and 400 Celsius) (‘696, par. 29); and 
descumming the polyimide layer to remove excess residue (‘696, par. 29, residual polymer on the contact pads 203 is subsequently remove using an oxygen plasma descum).  
Chen is silent about the processing micro-imprint and baking inside a chamber.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date to the micro-imprint and baking processing have to be done in well-leaned environment and temperature/pressure controlled. Thus, these processes should be done inside a chamber for achieve results as expected.
With respect to claim 2: Chen teaches the method of claim 1, wherein the polyimide is layer is pre-baked prior to micro-imprinting (‘696, par. 26, soft bake).  
With respect to claim 4: Chen teaches the method of claim 1, wherein baking the polyimide layer and the stamp reduces a residual thickness layer disposed between the stamp and the substrate layer (‘696, fig. 2C, 221).  
With respect to claim 19: Chen teaches the method of claim 18, wherein depositing the polyimide layer on the substrate layer using a drop coat process comprises: depositing drops of polyimide on the substrate layer in a cross-hatched pattern with controlled drop size and pitch (‘393, par. 36).  
With respect to claim 20: Chen teaches wherein a residual thickness layer is disposed between a bottom of each of the plurality of vias and a top of the substrate layer (‘696, fig. 2C, par. 29),
Chen does not teach the residual thickness layer has a thickness of less than about 1 µm.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date the residual thickness layer left over at the micro-imprint process very minimum as less than about 1 µm would be achievable without undue experiment.

Claims 5-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (U.S. Pub. 20180374696) in view of Saifullah et al., (U.S. Pub. 2011/0031658).
With respect to claim 5: Chen teaches the method of claim 1, wherein descumming the polyimide layer is performed (696, par. 28, MIL is subsequently cool and removed from the polymer layer 221 and and UV MIL process the oxyen plasma descum is before the thermal cure.  
Chen does not teach descumming the polyimide layer is performed at a temperature between about 0 to 20 degrees Celsius.
Saifullah teaches one or more polymer imprint to cool to a mold (stamp) release temperature range before releasing the removing step. The mold release temperature may be in the range 20-150 degrees Celsius (658, par. 90).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date to combine Saifullah and Chen as different range to form one or more polymer imprints to cool to a mold release temperature different range according the imprint structure with high patterning yield and may be highly reproducible (‘658, par. 92).
With respect to claim 6: Chen and Saifullah teach the method of claim 5, wherein the descumming the polyimide layer comprises: 
etching the excess residue one or more times (‘696, par. 26-28, ‘658, par. 91-92); 
performing a cooling process after each etch of the excess residue (‘393, par. 28, ‘658, par. 91); and 
performing a cleaning process (696, par. 29).  
With respect to claim 7: Chen and Saifullah teach the method of claim 6, wherein oxygen and tetrafluoro methane are used to etch the excess residue, helium or nitrogen are used in the cooling process, and argon and hydrogen are used in the cleaning process (‘696, par. 29).  
With respect to claim 8: Chen and Saifullah teach the method of claim 6, wherein a rim of each of the plurality of vias is tapered following the cleaning process (pillar and tapper openings/vias) (‘696, fig. 2C, fig. 6, par. 35, ‘658, par. 130).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851